 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1713 
 
AN ACT 
To name the South Central Agricultural Research Laboratory of the Department of Agriculture in Lane, Oklahoma, and the facility of the United States Postal Service located at 310 North Perry Street in Bennington, Oklahoma, in honor of former Congressman Wesley Wes Watkins. 
 
 
1.Redesignation of South Central Agricultural Research Laboratory, Lane, Oklahoma 
(a)RedesignationThe South Central Agricultural Research Laboratory of the Department of Agriculture in Lane, Oklahoma, shall be known and redesignated as the Wes Watkins Agricultural Research Laboratory. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the South Central Agricultural Research Laboratory shall be deemed to be a reference to the Wes Watkins Agricultural Research Laboratory.  
2.Designation of Wes Watkins Post Office, Bennington, Oklahoma 
(a)DesignationThe facility of the United States Postal Service located at 310 North Perry Street in Bennington, Oklahoma, shall be known and designated as the Wes Watkins Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Wes Watkins Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
